Appeal by defendant from a judgment of the County Court, Westchester County, rendered October 25, 1962 after a jury trial, convicting him of robbery in the second degree, grand larceny in the first degree, and of assault in the second degree, and imposing sentence. Judgment affirmed. In our opinion, the court properly left to the jury to determine from the conflicting facts whether the defendant’s inculpatory admissions and statements were coercively obtained, notwithstanding his detention on the alleged pretext of confinement under a vagrancy charge to which defendant had pleaded guilty (People v. Everett, 10 N Y 2d 500, 507-508; Culombe v. Connecticut, 367 U. S. 568, 590-591, 601-604; People v. Leyra, 302 N. Y. 353, 363). On the jury’s implicit finding that these statements and admissions were voluntarily made, apart from the identification proof assailed as improperly bolstered, there was then competent other proof of defendant’s identification sufficient to sustain conviction (People v. Alexander, 13 A D 2d 520, 521). It appears that in United States ex rel. Everett v. Murphy (329 F. 2d 68, cert. den. 377 U. S. 967), the Federal Court of Appeals has taken a view contrary to that of the New York Court of Appeals in People v. Everett, supra). Whenever such conflict is found to exist, the rulings of the New York Court of Appeals are controlling on this court (People ex rel. Aronson v. McNeill, 19 A D 2d 731, 732). Beldock, P. J., Ughetta, Brennan, Hill and Rabin, JJ., concur.